Affirmed and Plurality, Concurring, and Dissenting Opinions filed January
6, 2011.
 
In The
 
Fourteenth Court of
Appeals
___________________
 
NO. 14-09-00677-CR
___________________
 
Joung Youn Kim, Appellant
 
V.
 
State of Texas, Appellee

 

 
On
Appeal from the County Criminal Court at Law No. 10
Harris County,
Texas

Trial Court Cause No. 1527031
 

 
 
CONCURRING OPINION
I join the plurality’s opinion on the first issue—whether the trial court
improperly commented on the weight of the evidence.  But, because it is unclear
that the plurality applied the correct standard of review in its harm analysis,
I merely concur with its treatment of the second issue.  Whether the correct
standard of review in the second issue is that applied by the plurality, the
“reasonably substantial relationship” test, or, as the dissent maintains, the
standard under Rule 44.2(a), I believe the result would be the same—there was
no harm.  The judgment should be affirmed.  
                                                                                                
 
 
 
 /s/      Jeffrey
V. Brown
                                                                                               Justice
 
 
Panel
consists of Justices Anderson, Frost, and Brown. (Anderson, J., plurality) (Frost,
J., dissenting).
Publish — Tex. R. App. P. 47.2(b).